ICJ_047_SouthWestAfrica_LBR_ZAF_1961-05-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. UNION OF SOUTH AFRICA;
LIBERIA v. UNION OF SOUTH AFRICA)

ORDER OF 20 MAY 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ÉTHIOPIE c. UNION SUD-AFRICAINE;
LIBÉRIA c. UNION SUD-AFRICAINE)

ORDONNANCE DU 20 MAI 1961
This Order should be cited as follows:

“South West Africa Cases (Ethiopia v. Union of South Africa;
Liberia v. Union of South Africa),
Order of 20 May 1967: I.C.]. Reports 1961, p. 13.”

La présente ordonnance doit étre citée comme suit:
«Affaires du Sud-Ouest africain (Éthiopie c. Union sud-africaine ;
Libéria c. Union sud-africaine),

Ordonnance du 20 mat 1961: C. I. J. Recueil 1067, p. 13.»

 

Sales number 9 4 4
N° de vente :

 

 

 
13

COUR INTERNATIONALE DE JUSTICE

ANNÉE 10961
1961
20 mai 1961 Le 20 mai
Réle général
— nos 46 & 47

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. UNION SUD-AFRICAINE;
LIBERIA c. UNION SUD-AFRICAINE)

Deux actions identiques intentées par deux Etats contre un troisième
Etat. — Jonction des deux instances. — Les Etats dont les conclusions
sont identiques sont considérés comme faisant cause commune et ne
comptant que pour un seul, leur droit, en vertu de l’article 31, par. 5,
du Statut, étant de désigner d'un commun accord un seul juge ad hoc.

ORDONNANCE

Présents: MM. WINIARSKI, Président; ALFARO, Vice-Président ;
MM. Bapawl, MORENO QUINTANA, WELLINGTON Koo,
SPIROPOULOS, sir Percy SPENDER, sir Gerald Frrz-
MAURICE, MM. Koretsky, TANAKA, BUSTAMANTE Y
Rivero, MorRELLI, Juges ; M. GARNIER-COIGNET, Greffier.

La Cour internationale de Justice,
ainsi composée,

après délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 31, paragraphe 5, du Statut de la Cour et l’article 3,
paragraphe 2, du Règlement de la Cour,

4
AFFAIRES S.-O. AFRICAIN (ORDONN. 20 V 61) 14
Rend l'ordonnance suivante:

Vu la requéte déposée au Greffe le 4 novembre 1960 au nom du
Gouvernement de l’Éthiopie, introduisant devant la Cour contre
l’Union sud-africaine une instance relative à un différend concernant
l'interprétation et l'application du mandat pour le Sud-Ouest
africain;

Vu la requête déposée au Greffe à la même date et en même
temps au nom du Gouvernement du Libéria, introduisant devant la
Cour contre l'Union sud-africaine une instance relative à un diffé-
rend concernant l'interprétation et l'application du mandat
précité;

Vu l'ordonnance du 13 janvier 1961 en l'affaire du Sud-Ouest
africain (Éthiopie c. Union sud-africaine) et l'ordonnance de la même
date en Vaffaire du Sud-Ouest africain (Libéria c. Union sud-afri-
caine), fixant la date d’expiration des délais pour le dépôt des
mémoires et des contre-mémoires en ces affaires ;

Vu le mémoire déposé au nom du Gouvernement de l'Éthiopie
dans le délai fixé;

Vu le mémoire déposé au nom du Gouvernement du Libéria
dans le même délai;

Vu les lettres du 28 mars 1961 par lesquelles d’une part l'agent
du Gouvernement de l’Éthiopie a demandé que soit fixé un délai
dans lequel ce Gouvernement devra faire connaître son intention
d'exercer le droit de choisir un juge ad hoc et pourra indiquer le
nom de la personne choisie; et d’autre part l'agent du Gouvernement
du Libéria a formulé la même demande en ce qui concerne ce
Gouvernement ;

Considérant que tous les Gouvernements qui, devant la Cour,
arrivent à la même conclusion, doivent être considérés comme faisant
cause commune ;

Considérant que les conclusions contenues dans les requêtes sont
mutatis mutandis identiques et que les textes mêmes des requêtes
sont, sauf sur quelques points mineurs, identiques;

Considérant que les conclusions contenues dans les mémoires sont

mutatis mutandis identiques et que les textes mêmes des mémoires
sont, sauf sur quelques points mineurs, identiques;

Considérant dès lors qu’aux fins de la présente procédure les
Gouvernements de l'Éthiopie et du Libéria font cause commune
devant la Cour et ne comptent, par conséquent, en ce qui concerne
la désignation d’un juge ad hoc, que pour une seule partie;

La Cour

Joint les instances introduites par les requétes du Gouvernement
de l’Ethiopie et du Gouvernement du Libéria;

5
AFFAIRES S.-O. AFRICAIN (ORDONN. 20 V 61) 15

Dit que le Gouvernement de l’Éthiopie et le Gouvernement du
Libéria font cause commune;

Fixe au 15 novembre 1961 le délai dans lequel le Gouvernement
de l'Éthiopie et le Gouvernement du Libéria pourront désigner d’un
commun accord un seul juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais
de la Paix, à La Haye, le vingt mai mil neuf cent soixante et un,
en quatre exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis repectivement au Gouverne-
ment de l'Éthiopie, au Gouvernement du Libéria et au Gouverne-
ment de l’Union sud-africaine.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.
